Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1, 2, 6-8, 10-21 in the reply filed on 12/13/2021 is acknowledged. Claims 3-5 and 9 stand withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “reduced” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Since the term “reduced” requires some reference, and no starting point of reference is provided, the term lacks any requisite standard of degree. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 6-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park US 2018/0257502 in view of Halgasik US 2020/0407071.

Park teaches:
1, 2. An unmanned aerial vehicle comprising: 
a motor (see 193, FIG8  and para. 111); 
a receiver coil (coil  180, FIG8 of 133, FIG5b, see para. 96) disposed outside of an area (diameter) defined by the set of wing parts 120 (noting that “an area defined by the set of wing parts 120 defined as said planar diameter span formed by said four wing parts 120, FIG5b), 
the receiver coil to be induced with an alternating current when the receiver coil is disposed in an alternating magnetic field (read on by said power transfer, see para. 2); and 
an electronics power controller (195, FIG8) to supply power to the motor 193, FIG8 and para. 111.  


	Said motor comprising a set of motors and rotors.
	Halgasik teaches wherein wherein each wing part comprises a motor (18) and rotor (19), see FIG1 and para. 43).
	It would have been obvious to one of ordinary skill in the art to provide each wing part with a motor and rotor, thereby providing a “set” of motors. The motivation would have been to use known structure to realize the otherwise generic disclosed “wing parts” of Park. 

Park further teaches:
6. The unmanned aerial vehicle of claim 1, wherein the electronics power controller includes a rectifier (2300, FIG4 and para. 94) to convert the alternating current into a direct current signal, the direct current signal to power the set of electric motors.  

Park further teaches:
7. The unmanned aerial vehicle of claim 6, further including a battery (170, FIG8), the direct current signal to charge the battery.  
Park further teaches:
10.  The unmanned aerial vehicle of claim 1, further including a camera (151, FIG8b) to record an image of an environment in front of the unmanned aerial vehicle, the electronics power controller to supply power to the camera based on the alternating current induced in the receiver coil.  

s 11, 12, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park US 2018/0257502 in view of Peter US 10,293,173.

Park teaches:
11, 12. An unmanned aerial vehicle comprising: 
a body (see FIG5b); and 
a receiver coil (coil of 130, FIG5b) to be induced with an alternating current when the receiver coil is disposed in an alternating magnetic field; 

Park fail to teach and - 3-U.S. Application No. 16/998,524 Response to Office Action Dated October 13, 2021an axle extending from the body, the receiver coil carried by the axle, the axle being rotatable to tilt receiver coil relative to the body, including a motor to rotate the axle to tilt the receiver coil.   
	Peter teaches an axle (ie B1 and B2 axil, FIG6) extending from the body, the coil (500) carried by the axle, the axle being rotatable to tilt receiver coil relative to the body, including a motor (M1L, M2L) to rotate the axle to tilt the receiver coil.   
  
	It would have been obvious to provide said axle and tilt function and corresponding motor(s) as taught by Peter into the receive coil of Park with the motivation of desired control of reception alignment. 




.  

Claims 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park US 2018/0257502 in view of Peter US 10,293,173 and Halgasik US 2020/0407071.

Park teaches said unmanned aerial vehicle comprising: 
a motor (see 193, FIG8  and para. 111); 
a receiver coil (coil  180, FIG8 of 133, FIG5b, see para. 96) disposed outside of an area (diameter) defined by the set of wing parts 120 (noting that “an area defined by the set of wing parts 120 defined as said planar diameter span formed by said four wing parts 120, FIG5b).

Park fails to teach:
17. The unmanned aerial vehicle of claim 11, further including a set of rotors, the receiver coil disposed outside a diameter of the set of rotors.  
18. The unmanned aerial vehicle of claim 11, further including: a set of electric motors to drive a set of respective rotors; and an electronics power controller to supply power to the set of electric motors based on the alternating current induced in the receiver coil.  

Halgasik teaches wherein wherein each wing part comprises a motor (18) and rotor (19), see FIG1 and para. 43).


Park further teaches:
19. The unmanned aerial vehicle of claim 1, wherein the electronics power controller includes a rectifier (2300, FIG4 and para. 94) to convert the alternating current into a direct current signal, the direct current signal to power the set of electric motors.  

Park further teaches:
20. The unmanned aerial vehicle of claim 6, further including a battery (170, FIG8), the direct current signal to charge the battery.  
Park further teaches:
21.  The unmanned aerial vehicle of claim 1, further including a camera (151, FIG8b) to record an image of an environment in front of the unmanned aerial vehicle, the electronics power controller to supply power to the camera based on the alternating current induced in the receiver coil.  

Allowable Subject Matter
Claims 13-14, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CAVALLARI whose telephone number is (571)272-8541.  The examiner can normally be reached on The examiner can normally be reached on Monday-Friday, 10:00-18:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached at (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
	
	/DANIEL CAVALLARI/            Primary Examiner, Art Unit 2836